Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are allowed.
      For claims 1-14, the prior art fails to teach a combination of obtain first reference signal received power (RSRP) measurement information for a first beam of a first beamformed wireless communication link; obtain second reference signal received power (RSRP) measurement information for a second beam of a second beamformed wireless communication link; determine whether a threshold has been satisfied using the first RSRP measurement information for the first beam of the first beamformed wireless communication link, which was obtained by the user equipment, and the second RSRP measurement information for the second beam of the second beamformed wireless communication link, which was obtained by the user equipment; and generate an event trigger based on the determination of whether the threshold has been satisfied that used the first RSRP measurement information for the first beam of the first beamformed wireless communication link, which was obtained by the user equipment, and the second RSRP measurement information for the second beam of the second beamformed wireless communication link, which was obtained by the user equipment.

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/